Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I and species B in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Drawings


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "122" and "123" have both been used to designate the converter and the housing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claim 7 is allowable because of dependency.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
 Claims 2 is indefinite for respectively reciting wherein the housing has a transverse cross-sectional 15profile which defines an area smaller or no more than 50 percent larger than an area defined by a maximum transverse cross-sectional profile of each of the first and second multi-fiber connectors’ as such limitation is vague/indefinite and not disclosed in the specification, while citing a 50 percent has mere stated for two areas of the converter 120 (see pub. 0034-0035 and not compared to the that of the connectors), thus making the scope of the claims indefinite.
Claims 17 is indefinite for respectively reciting wherein the first and second multi-fiber ferrules have the “same gender”, since such limitation is not disclosed in the specification, thus making the scope of the claims indefinite.
Claim 3 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as it is not clear what is/are the relationship of the release sleeves with the limitations of the base claim, thus being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. 
(Note that the applicant appears to the claimed invention too broad and many claims, including the base claim, are in a border line of 35 USC 112b rejection)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 key between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
Claims 1-2, 4-5 and 8-22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “ Lu” et al., US 20090148103 A1, and further in view of “Kuffel” et al., US 20120099822 A1.
Regarding claims 1, Lu teaches a converter (see figs. 1-86 and at least abstract, parag. 0019-0026; Note also that it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951) comprising: 
a housing forming an elongate sleeve having a length that extends along a central 5axis between a first end and a second end clearly shown in at least figs. 17/16 and/or 82-85);
 a first multi-fiber connector (i.e., 28, 28’) integrated with the first end of the sleeve (i.e., 34 and see at least abstract), the first multi-fiber connector including a first multi-fiber ferrule (see at least figs. 16-17 , ferrules such as 100/230 in which cable 20/22 include multi-fiber parag. 0168 and 0226 the ferrule can be rectangular shaped for multi-fiber purpose); a second multi-fiber connector integrated with the second end of the sleeve (see at least figs. 16-17 , ferrules such as 100/230 in which cable 20/22 include multi-fiber parag. 0168 and 0226 the ferrule can be rectangular shaped for multi-fiber purpose), the second multi-fiber connector including a second multi-fiber ferrule (see at least figs. 16-17 , ferrules such as 100/230 in which cable 20/22 include multi-fiber parag. 0168); and 
0226). 
	However, Lu is silent on the optical fibers having first end portions at the first multi-fiber ferrule and second end portions at the second multi-fiber ferrule.  
Kuffel teaches optical coupling between two connectors, each having a ferrule therein in which the optical fibers with the first and second end are routed between the two ferrules/connectors (clearly shown in at least figs. 11-12, 11-17).  Thus it would have been obvious to a person of ordinary artisan skilled in the art when the invention was made to modify the fiber connectivity between the two connector ferrules, specifically between the rectangular ferrules taught by Lu, pa. 0226, so as to provide a transmitting and receiving optical connector system that provides compatibility between the connectors/ferrules, see pa. 0058).   

The combinational teachings of Lu and Kuffel stated in rejection of claim 1, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  
		2. The converter of claim 1, wherein the housing has a transverse cross-sectional 15profile which defines an area smaller or no more than 50 percent larger than an area defined by a maximum transverse cross-sectional profile of each of the first and second multi-fiber connectors (see at least fig. 17 and note also that it would have been an obvious matter of design choice to change the dimensions of the connector components since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of 
4. The converter of claim 1, wherein the first and second multi-fiber connectors are co-axially aligned (shown in at least figs. 16-17).  
5. The converter of claim 1, wherein the housing has a molded, plastic construction (see at least pa. 0172,-- note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.).   
		With regard to claims 8, and 10-11, Lu is silent on the length of the converter is less than 4 inches long;25 wherein the sleeve has a transverse cross-sectional profile with a width less than 2 inches and a height less than 1.5 inches; and wherein the converter is configured to be hand-held.  Nonetheless, Lu teaches that some diameter/dimensions of the converter/connector system components are in millimeters such as 15 mm related to the housing/converter (see fig. 28, and see pa. 0225 also see pa. 0225 for hand/manual insertion of fiber), and thus it is in level of ordinary skill in the art to modify dimensions of the connector housing/body as such length, height or cross sections are extremely conventional in the art and that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
9. The converter of claim 1, wherein the converter has a transverse cross-sectional profile centered around the central axis, wherein the first and second multi-fiber connectors are co-axially aligned along the central axis, wherein the first multi-fiber connector is the only connector at the first end of the elongate sleeve, and wherein the 20second multi-fiber connector is the only connector at the second end of the elongate sleeve (shown in at least figs. 16-17).  
,-- note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.).   
13. The converter of claim 1, wherein the first and second multi-fiber connectors respectively include first and second connector bodies that respectively include first and second keys (shown in at least fig. 2 and 17, “keys” i.e., items 165, 132 pa. 0173, 1218).  
5With regard to claims 14-16 (see the above cited obviousness/motivation statement), Kuffel further teach wherein the first and second multi-fiber connectors are MPO connectors (see at least pa. 0058); wherein the optical fibers have a Type-A routing configuration between the first and second multi-fiber ferrules (see at least pa. 0058); 10wherein the optical fibers have a Type-B routing configuration between the first and second multi-fiber ferrules (see at least pa. 0058).  
	With regard to claims 17-18, Lu is silent on wherein the first and second multi-fiber ferrules have the same gender or opposite gender, wherein the first and second multi-fiber ferrules have 15opposite genders.  Kuffel further teaches that ferrules can have either of male gender or female gender and can be used in various configurations in connectivity such as shown in fig. 1-9 and at least pa. 0015-0021), and since Lu teaches that the ferrules can be rectangular, stated above, in the same field of technology, it would have been obvious it would have been obvious to a person of ordinary artisan skilled in the art when the invention was made from the teachings of Kuffel to  modify or to use for choise of design configuration either of male-male or female-male ferrule types to  provides compatibility between the connectors/ferrules, see pa. 0058).  
it would have been obvious to a person of ordinary artisan skilled in the art when the invention was made to preferable use of the ferrules to be angles as for example to reduce light back-reflection transmitted from the opposite ferrule.   

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20140023326 A1
US 20200310041 A1
US 20110116748 A1
US 20190170961 A1
US 20090148103 A1
US 20090304335 A1
US 6793399 B1

US 20130183001 A1
US 20130156379 A1
US 20180364424 A1
US 6149313 A
US 20180217335 A1
US 20210003801 A1
US 20100215321 A1
US 20120099822 A1
US 20120294572 A1
US 20140219615 A1
US 20210011235 A1
US 20190265418 A1
US 20080019642 A1
US 6151432 A


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883